706 S.E.2d 473 (2011)
In the Matter of K.B., K.R.B., J.W.B., M.J.G.G., and J.G., minor children.
Appealed By Wendy Garner, Respondent-Appellant.
No. 25P11.
Supreme Court of North Carolina.
March 10, 2011.
Leslie C. Rawls, Charlotte, for Garner, Joseph F.
Ryan McKaig, for Garner, Wendy.
Phillip R. Feagan, Columbus, for Polk County DSS.
Kristy L. Rice, Raleigh, for GAL.
Wendy Garner, for Garner, Wendy.

ORDER
Upon consideration of the petition filed on the 13th of January 2011 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of March 2011."